Citation Nr: 1041135	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  00-01 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for facial abrasions.

2.  Entitlement to an initial evaluation in excess of 30 percent 
for residuals of injury to the left kidney, status post left 
nephrectomy, with hypertension.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for left wrist fracture residuals with degenerative changes.  

4.  Entitlement to an initial evaluation in excess of 20 percent 
for right wrist fracture residuals with limitation of motion and 
nonunion of the styloid process.  

5.  Entitlement to an initial evaluation in excess of 0 percent 
for a surgical scar on the abdomen.

6.  Entitlement to an initial evaluation in excess of 0 percent 
for a left zygoma fracture.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from October 1978 to July 1988.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1999 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

This case has previously come before the Board.  In August 2004, 
the matters were remanded to the agency of original jurisdiction 
(AOJ) for additional development.  The case has been returned to 
the Board for further appellate review.  

An October 2005 rating decision reflects that service connection 
for chronic lumbar strain was granted.  This represents a full 
grant of the benefits sought in regard to that issue.  

The Board notes that service connection for left wrist fracture 
residuals was granted in an October 1999 rating decision.  In 
April 2007, the AOJ increased the rating for left wrist fracture 
residuals with degenerative changes to 10 percent.  The Board 
notes that since the increase to 10 percent did not constitute a 
full grant of the benefits sought, the increased rating issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).

The Veteran was afforded a hearing at the RO in March 2000.  A 
transcript of the hearing has been associated with the claims 
file.  

The issues of entitlement to an initial evaluation in excess of 
30 percent for residuals of injury to the left kidney, status 
post left nephrectomy with hypertension and entitlement to an 
initial evaluation in excess of 0 percent for a left zygoma 
fracture being remanded are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

In correspondence received in August 2006, the Veteran 
raised the issue of entitlement to service connection for 
narcolepsy and an August 2007 Report of Contact notes that 
the Veteran desired to, "re open his claim for s/c 
conditions:  See attached for conditions."  The Board 
notes that no conditions are identified in the attached 
routing and transmittal slip.  These matters are referred 
to the AOJ for the appropriate action.  


FINDINGS OF FACT

1.  The competent and probative evidence does not establish 
chronic disability due to facial abrasions.  

2.  The competent and probative evidence does not establish that 
service-connected left wrist fracture residuals with degenerative 
changes result in more than dorsiflexion of less than 15 degrees.  
The competent and probative evidence does not establish ankylosis 
of the left wrist or arthritis involving two or more minor joint 
groups with occasional incapacitating exacerbations.  




3.  The competent and probative evidence does not establish that 
service-connected right wrist fracture residuals with limitation 
of motion and nonunion of the styloid process result in more than 
nonunion in the lower half of the ulna.  

4.  There is competent evidence tends to establish that the 
service-connected abdominal scar is tender and painful.  


CONCLUSIONS OF LAW

1.  A chronic disability due to facial abrasions was not incurred 
or aggravated in active service.  38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2010).

2.  The criteria for a rating in excess of 10 percent for left 
wrist fracture residuals with degenerative changes have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.16, 4.17a; 
Diagnostic Codes 5010-5215 (2010).

3.  The criteria for a rating in excess of 20 percent for right 
wrist fracture residuals with limitation of motion and nonunion 
of the styloid process have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.16, 4.17a; Diagnostic Code 5211 
(2010).

4.  The criteria for a 10 percent evaluation, but no higher, for 
a surgical scar on the abdomen have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 
7802, 7803, 7804, 7805 (2002) (2006) (as amended).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must request that the claimant 
provide any evidence in his possession that pertains to the claim 
based upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to the claims.  The August 2004, 
July 2005, and March 2006 letters told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet. App. 
at 120.  The letters also discussed the appropriate disability 
rating or effective date to be assigned.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate the claim.  Here, 
the claimant is challenging the initial evaluation assigned 
following the grant of service connection for the left wrist 
fracture residuals, right wrist fracture residuals, and an 
abdominal scar.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Id. at 490-91.  Thus, because the notice 
that was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.

In any event, the Board finds that any deficiency in the notice 
to the claimant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice 
had been provided to the claimant, the Court found that the 
evidence established that the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim, and 
found that the error was harmless, as the Board has done in this 
case).  

If any notice deficiency is present in this case, the Board finds 
that the presumption of prejudice on VA's part has been rebutted 
by the following: (1) based on the communications sent to the 
claimant over the course of this appeal, the claimant clearly has 
actual knowledge of the evidence the claimant is required to 
submit in this case; and (2) based on the claimant's contentions 
as well as the communications provided to the claimant by VA, it 
is reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 
1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 
337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  In 
order for the Court to be persuaded that no prejudice resulted 
from a notice error, "the record must demonstrate that, despite 
the error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence with 
respect to the issues on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The claimant's service treatment records, VA medical 
treatment records, and identified private medical records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, is 
available and not part of the claims file.  The claimant was also 
afforded a VA examination in May 2000 and in February 2007, there 
is no objective evidence indicating that there has been a 
material change in the service-connected left wrist fracture 
residuals with degenerative changes, right wrist fracture 
residuals with limitation of motion and nonunion of the styloid 
process, or abdominal scar since the claimant was last examined, 
and the February 2007 VA examination report is thorough and 
supported by VA outpatient treatment records, and adequate upon 
which to base a decision.  The record satisfies 38 C.F.R. 
§§ 3.159(c)(4), 3.326, 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was conducted.  
See VAOPGCPREC 11-95.  

Thus, the Board finds even if there was VCAA deficiency, the 
evidence of record is sufficient to rebut this presumption of 
prejudice as the record shows that this error was not prejudicial 
to the claimant and the essential fairness of the adjudication 
process in this case was preserved.  As there is no indication 
that any failure on the part of VA to provide additional notice 
of assistance reasonably affects the outcome of this case, the 
Board finds that such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc) (observing that "the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (both observing circumstances as to 
when a remand would not result in any significant benefit to the 
claimant).



I.  Service Connection

Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated in active service.  38 
U.S.C.A. § 1131 (West 2002 & Supp. 2009).  Service connection 
basically means that the facts, shown by evidence, establish that 
a particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.  38 C.F.R. 
§ 3.303 (2010).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

Initially, the Board finds substantial compliance with the 2007 
remand.  Additional development was undertaken, to the extent 
possible, and the claim was readjudicated.  Consequently, the 
Board is able to proceed to a determination.  

The Veteran asserts entitlement to service connection for facial 
abrasions.  Having considered the evidence, the Board finds that 
service connection is not warranted.  

The Board notes that there has been no assertion of combat in 
regard to the claim on appeal.  Consequently, the provisions of 
38 U.S.C.A. § 1154(b) are not applicable.  

Essentially, the Veteran asserts that he has residual scarring 
and numbness due to facial abrasions sustained in a documented 
in-service accident.  The existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's 
and the Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Absent a current disability shown at any time during the relevant 
period, service connection is not warranted.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992)

The Board finds that the competent and probative evidence does 
not establish residual disability due to facial abrasions, to 
include scarring, at any time during the relevant period.  See 
McCain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement 
that a current disability be present is satisfied "when a 
claimant has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of the claim . . . 
even though the disability resolves prior to the Secretary's 
adjudication of the claim.").  Rather, the February 1999 VA 
examiner reported no visible facial scars.  

To the extent that it has been asserted, to include in the 
September 2010 Informal Hearing Presentation, that the VA 
examiner's notation of a history of facial abrasions supports the 
claim, and the Veteran's testimony to the effect that he has 
headaches and numbness in the face attributable to facial 
abrasions, the Board notes that a March 2002 rating decision 
reflects that the AOJ denied service connection for migraine, and 
service connection has been established for a fracture of the 
left zygoma and neuropathy of the fifth cranial nerve on the 
left.  Regardless, the competent and probative evidence does not 
establish residual disability as a result of any in-service 
facial abrasions.  

A determination as to whether the Veteran has current disability 
related to service requires competent evidence.  The Veteran is 
competent to report his symptoms and that he sustained facial 
abrasions during service.  As a layman, however, his opinion 
alone is not sufficient upon which to base a determination as to 
a relationship between service and current disability in this 
case.  Rather, the Board must weigh and assess the competence and 
credibility of all of the evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to the 
February 1999 VA examination report and opinion.  The findings 
are based on objective measures and reliable principles.  

As to any assertions in regard to the adequacy of the 
examination, the Board notes that the Veteran has provided no 
evidence that the examiner is incompetent or that the examination 
report is not thorough and complete.  In addition, other than his 
own statements, the Veteran has provided no evidence contrary to 
the February 1999 VA opinion.  

The preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Consequently, the benefits sought on 
appeal are denied.  

II.  Increased Rating

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.

When an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings should 
be assigned to reflect entitlement to a higher rating at any 
point during the pendency of the claim.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Moreover, staged ratings are appropriate 
in any increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. § 
4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, taking 
into account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including flare ups.  38 
C.F.R. § 4.14.  

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

When there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Normal range of motion in the wrist is 70 degrees of dorsiflexion 
(extension), 80 degrees of palmar flexion, 80 degrees of forearm 
supination, and 85 degrees of forearm supination.  See 38 C.F.R. 
§ 4.71a, Plate I (2010).

Arthritis shown by x-ray evidence is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each group of minor joints so affected.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 
(traumatic arthritis).  Arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent may be applied to each such major joint or group of 
minor joints affected by limitation of motion.  The limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, x- ray evidence 
of arthritis involving two or more major joints or two or more 
minor joint groups, will warrant a rating of 10 percent; in the 
absence of limitation of motion, x-ray evidence of arthritis 
involving two or more minor joint groups with occasional 
incapacitating exacerbations will warrant a 20 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Codes 5010.  

Under Diagnostic Code 5211, a 10 percent evaluation is warranted 
for nonunion of the ulna with bad alignment.  A 20 percent 
evaluation requires nonunion of the ulna of the major or minor 
upper extremity in the lower half.  A 20 percent evaluation for 
the minor arm and a 30 percent evaluation for the major arm 
requires nonunion in the upper half of the minor extremity with 
false movement and without loss of bone substance or deformity, 
and a 30 percent evaluation for the minor arm and a 40 percent 
for the major arm requires loss of bone substance (1 inch (2.5 
centimeters) or more) and marked deformity.  

Under Diagnostic Code 5212, a 10 percent evaluation is warranted 
for nonunion of the radius with bad alignment.  A 20 percent 
evaluation requires nonunion of the radius of the major or minor 
upper extremity in the upper half.  A 20 percent evaluation for 
the minor extremity and a 30 percent evaluation for the major 
extremity are also provided for nonunion in the lower half with 
false movement and without loss of bone substance.  A 30 percent 
evaluation for the minor extremity and a 40 percent evaluation 
for the major extremity require nonunion in the lower half with 
false movement with loss of bone substance or deformity. 

Under Diagnostic Code 5214, a 30 percent disability evaluation is 
warranted when there is favorable ankylosis in 20 to 30 degrees 
dorsiflexion in the major wrist.  A 40 percent disability 
evaluation is contemplated for ankylosis of the major wrist in 
any other position, except favorable.  A 50 percent rating is 
assigned for ankylosis of the major wrist when ankylosis is 
unfavorable, in any degree of palmar flexion, or with ulnar or 
radial deviation.  38 U.S.C.A. § 4.71a, Diagnostic Code 5214 
(2010).  Under Code 5215, a maximum 10 percent rating is assigned 
when either palmar flexion is limited in line with the forearm, 
or when dorsiflexion is less than 15 degrees.  

Prior to August 30, 2002, a 10 percent evaluation is warranted 
for superficial scars that are poorly nourished with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).  A 
10 percent evaluation is warranted for superficial scars that are 
tender and painful on objective demonstration.  38 C.F.R. § 
4.118, Diagnostic Code 7804 (2002).  Scars can also be evaluated 
for limitation of functioning of the part affected.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (2002).  

The criteria for rating the skin were amended, effective August 
30, 2002.  See 67 Fed. Reg. 49,596 (July 31, 2002).  Diagnostic 
Code 7802 provides ratings for scars, other than the head, face, 
or neck, that are superficial or that do not cause limited 
motion.  Superficial scars that do not cause limited motion, in 
an area or areas of 144 square inches (929 sq. cm.) or greater, 
are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 
provides that scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of extremities 
or trunk, will be separately rated and combined in accordance 
with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar 
is one not associated with underlying soft tissue damage.  38 
C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for superficial 
unstable scars.  Note (1) to Diagnostic Code 7803 provides that 
an unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2) provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7804 provides a 10 percent rating for superficial 
scars that are painful on examination.  Note (1) to Diagnostic 
Code 7804 provides that a superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7805 provides that other scars are to be rated on 
limitation of function of affected part.  38 C.F.R. § 4.118.

The rating criteria for rating disfigurement and scars were 
revised effective October 23, 2008.  The revisions are applicable 
only to applications for benefits received by VA on or after 
October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

Initially, the Board finds substantial compliance with the remand 
in regard to the claims addressed below.  The Veteran was 
afforded a VA examination, and the claims were readjudicated.  
Consequently, the Board is able to proceed to a determination.  

Next, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447, 
454 (2009), the Court held that when entitlement to a total 
disability rating based on individual unemployability (TDIU) is 
raised during the adjudicatory process of an underlying 
disability or during the administrative appeal of the initial 
rating assigned for that disability, it is part of the claim for 
benefits for the underlying disability.  The April 2007 rating 
decision shows a TDIU has been granted.  Thus, the Board will not 
further address a TDIU.  

Right & Left Wrist

This matter stems from the appeal of a 0 percent evaluation 
assigned for left wrist fracture residuals and a 20 percent 
evaluation assigned for right wrist fracture residuals at the 
time service connection was granted in an October 1999 rating 
decision.  Separate evaluations for relevant periods are for 
consideration based on facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999); see also, Hart v. Mansfield, 25 Vet. App. 
505 (2007).  The Board notes that an April 2007 rating decision 
reflects that the AOJ increased the evaluation for left wrist 
fracture residuals with degenerative changes to 10 percent for 
the entire period.  Thus, the questions in this case are whether 
a rating in excess of 10 percent is warranted for left wrist 
fracture residuals with degenerative changes and whether a rating 
in excess of 20 percent is warranted for the right wrist fracture 
residuals with limitation of motion and nonunion of the styloid 
process, at any time during the relevant period.  

The Veteran asserts entitlement to higher ratings for the service 
connected left wrist fracture residuals with degenerative changes 
and right wrist fracture residuals with limitation of motion and 
nonunion of the styloid process.  Having considered the evidence, 
the Board finds that higher ratings are not warranted.  

The Veteran's service-connected service-connected left wrist 
fracture residuals with degenerative changes is rated as 10 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 
5010-5215 for traumatic arthritis of the left wrist.  His right 
wrist fracture residuals with limitation of motion and nonunion 
of the styloid process are rated as 20 percent disabling pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5211 for impairment of the 
ulna.  

The Board notes that the 10 percent rating currently assigned for 
the left wrist fracture residuals with degenerative changes is 
the maximum schedular rating for limitation of motion of the left 
wrist.  38 C.F.R. § 4.71a, Diagnostic Codes 5215.  In addition, 
the competent and probative evidence does not establish ankylosis 
of the left wrist or arthritis involving two or more minor joint 
groups with occasional incapacitating exacerbations.  Thus, a 
higher rating is not warranted for left wrist fracture residuals 
with degenerative changes under the Diagnostic Codes 5010-5215.  

In addition, the 20 percent evaluation assigned for the right 
wrist fracture residuals with limitation of motion and nonunion 
of the styloid process contemplates malunion of the ulna with bad 
alignment.  The competent and probative evidence does not 
establish nonunion in the upper half of the ulna.  Thus, a higher 
rating is not warranted for the right wrist fracture residuals 
under Diagnostic Code 5215.  

In support of a finding that higher ratings are not warranted is 
the May 2000 VA examination report in which the examiner noted no 
deformity or swelling of either wrist, and no atrophy or 
tenderness in the wrists or hands.  Power against resistance was 
noted to be good, sensation was normal and grip strength was 
satisfactory.  The Board notes that while the examiner noted that 
x-ray examination on the right showed residual of a fracture of 
the distal radius with minor settling, as well as nonunion of the 
ulnar styloid process, the competent and probative evidence does 
not establish nonunion in the upper half of the ulna.  The VA 
examiner further reported no arthritis and no residual of the 
fracture of the left wrist on x-ray examination.  Neither these 
findings nor the findings on VA examination in July 2005 support 
a higher rating for the service-connected right or left wrist 
disability.  

In addition to the February 1999 VA examination report of normal 
EMG (electromyogram) and nerve conduction studies of the 
bilateral upper extremities, the July 2005 VA examiner reported 
that the right and left wrist appeared normal, and no tenderness 
or atrophy of either wrist was noted.  Power against resistance 
was 4+/5 in the right wrist and 5/5 in the left wrist.  In 
addition, while x-ray examination of both wrists was noted to 
show old healed fracture of the distal radius with slight 
impaction, no post-traumatic arthritis was noted.  

Further, on VA examination in February 2007, no swelling, 
tenderness, redness, or warmth was noted in either wrist, and 
while movements of the right wrist joint were noted to be 
slightly diminished, the examiner reported that there was intact 
circulation and sensation in both hands, normal grip in both 
hands, and that neither movement nor repetitive joint movement 
was painful.  In addition, there was no obvious wasting of the 
muscle around the joint, and muscle power was reported to be 
normal.  The assessment was minimal degenerative joint disease 
involving both wrist joints, status post bilateral wrist joint 
injuries during active service.  In this case, the competent and 
probative evidence does not establish a degree of impairment due 
to service-connected disability of the right wrist or left wrist 
that warrants a rating higher that currently assigned, at any 
time during the relevant period.  

The Board accepts the Veteran's complaints of pain in the wrists.  
The Board finds, however, that an increased rating is not 
warranted for either left wrist fracture residuals with 
degenerative disease or for right wrist fracture residuals with 
limitation of motion and nonunion of the styloid process based on 
functional loss due to fatigability, incoordination, and lack of 
endurance.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  The May 2000 VA examiner reported 
no additional limitation of motion in the wrists and no fatigue, 
weakness, or lack of endurance was noted.  The July 2005 VA 
examiner reported that there was no evidence of weakened 
movement, excess fatigability or incoordination, that pain was 
not visibly manifested on movement, and that there was no 
evidence of disuse or functional impairment of the wrists and 
hands.  Likewise, the February 2007 VA examiner specifically 
stated that joint function is not additionally limited by pain, 
weakness, fatigue or lack of endurance after repetitive use.  

In addition, the Board notes that the May 2000 VA examiner 
reported no history of flare-ups.  Regardless, the 20 percent 
evaluation assigned for the right wrist fracture residuals with 
limitation of motion and nonunion of the styloid process, and the 
10 percent evaluation assigned for the left wrist fracture 
residuals with degenerative changes contemplates impairment in 
earning capacity, including loss of time from exacerbations due 
to the service-connected disabilities.  

In addition, while the evidence reflects scars on the wrists, the 
February 1999 VA examination report notes well-healed scars on 
the wrists.  In addition, the May 2000 VA examination report 
notes that the faint, approximately 2 x 1.5 inch scars over the 
proximal part of the ventral aspects of both hands near the wrist 
joint were well-healed, not painful, not adherent, and not 
elevated or depressed, and no keloid change or signs of 
inflammation were reported.  Thus, a separate rating for a scar 
on the right or left wrist is not warranted.  

A determination as to the degree of impairment due to service-
connected disability requires competent evidence.  The Veteran is 
competent to report his symptoms, to, include pain.  As a layman, 
however, his opinion alone is not sufficient upon which to base a 
determination as to the degree of impairment due to service-
connected disability.  Rather, the Board must weigh and assess 
the competence and credibility of all of the evidence of record.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington 
v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 
Vet. App. 303 (2007).  

To the extent that it has been asserted that the VA examinations 
are inadequate, the Board notes that the Veteran has provided no 
evidence that the examiner is incompetent or that the examination 
and reports are not thorough and complete.  In addition, while 
the Veteran has continuously asserted that the degree of 
impairment is greater than that reflected in the ratings 
assigned, other than his own statements, there is no competent 
evidence contrary to the VA findings and opinions in regard to 
the degree of impairment throughout the entire period.  Thus, and 
to the extent requested, the Veteran's request for another VA 
examination is denied.  

In this case, the Board has accorded more probative value to the 
VA examination reports and opinions.  The opinions are based on 
objective findings, reliable principles and sound reasoning, and 
are not inconsistent.  

The Board has considered all potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised by 
the Veteran or his representative, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds 
no other provision upon which to assign a higher rating for the 
left wrist fracture residuals with degenerative change or the 
right wrist fracture residuals with limitation of motion and 
nonunion of the styloid process.  

The preponderance of the evidence is against the claims of 
entitlement to a rating in excess of 10 percent for left wrist 
fracture residuals with degenerative changes, and against a 
rating in excess of 20 percent for right wrist fracture residuals 
with limitation of motion and nonunion of the styloid process, at 
any time during the relevant period.  Consequently, the benefits 
sought on appeal are denied.  

Abdominal Scars

This matter stems from the appeal of a 0 percent evaluation 
assigned at the time service connection was granted in an October 
1999 rating decision.  Separate evaluations for relevant periods 
are for consideration based on facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 25 
Vet. App. 505 (2007).  Thus, the issue is whether a rating in 
excess of 0 percent is warranted for the service-connected 
surgical abdominal scar at any time during the relevant period.  

The Veteran asserts entitlement to a rating in excess of the 0 
percent assigned.  Having considered the evidence, the Board 
finds that a 10 percent rating, but no higher, is supportable.  

Initially, the Board notes that the surgical abdominal scar is 
rated under Diagnostic Code 7805.  The rating criteria for rating 
disfigurement and scars were revised effective August 30, 2002 
and again, effective October 23, 2008.  The latter revisions are 
applicable only to applications for benefits received by VA on or 
after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 
2008).  Regardless, the Board finds that a 10 percent rating, but 
no higher, is supportable.  

The February 1999 VA examination report notes that a 14 x 1/2 x 1/2 
inch scar in the abdominal area was slightly hyperpigmented when 
compared to the rest of the skin, and in correspondence received 
in November 2005, the Veteran stated that the scar was painful 
and caused discomfort and itching.  In addition, on VA 
examination in February 2007, the examiner reported a diffuse 
surgical scar measuring about 13.5 x .75 inches, and it was noted 
to be slightly darker when compared to the surrounding skin with 
very minimal vague induration noted over the proximal part of the 
scar in the epigastric region.  Resolving all doubt in the 
Veteran's favor, a 10 percent rating, but no higher, is warranted 
for a painful abdominal scar under 38 C.F.R. § 4.118, Diagnostic 
Code 7804, for the entire period.

The Board notes that a rating in excess of 10 percent is not 
warranted at any time during the appeal period.  Prior to August 
30, 2002, the criteria for higher ratings for a scar pertained to 
burn scars and disfiguring scars of head, face or neck.  
Diagnostic Codes 7800, 7801 (pre-amended criteria).  In addition, 
a higher rating is not warranted under the amended criteria as 
the competent evidence does not establish that the scar is deep 
or that there is limitation of motion due to the abdominal scar 
at any time during the relevant period.  

In this case, the competent evidence does not support a higher 
rating for the abdominal scar under any other applicable 
criteria.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The February 1999 VA examination report notes that the scar is 
well-healed, that the texture of the scar is smooth, and that it 
is not adherent to the underlying structure.  The February 2007 
VA examination report notes that the scar is well-healed with no 
local tenderness, no signs of inflammation, and no keloid 
changes, and that the scar is not adherent and not elevated or 
depressed.  

As noted, the Veteran is unemployed and a February 2008 rating 
decision reflects that a TDIU has been granted.  Regardless, the 
10 percent evaluation assigned herein contemplates impairment in 
earning capacity, including loss of time from exacerbations due 
to the abdominal scar.  38 C.F.R. § 4.1 (2010).

A determination as to the degree of impairment requires competent 
evidence.  The Veteran is competent to report his symptoms, to 
include pain.  As a layman, however, his opinion alone is not 
sufficient upon which to base a determination as to the degree of 
impairment due to service-connected disability.  Rather, the 
Board must weigh and assess the competence and credibility of all 
of the evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In this case, while there is some doubt, resolving all doubt in 
favor of the Veteran, the Board concludes that a finding in favor 
of a 10 percent rating, but no higher, is supportable for an 
abdominal scar.  Consequently, the benefits sought on appeal are 
granted, in part.  

Extraschedular Consideration

In regard to extraschedular consideration, the Board notes that 
an extraschedular rating is a component of a claim for an 
increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); 
see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a finding on 
part of the AOJ or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  
If so, factors for consideration in determining whether referral 
for an extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that indicate 
that application of the regular schedular standards would be 
impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2010).  In 
the present case, the Board finds that the competent and 
probative evidence does not establish, at any time, that the 
Veteran's service-connected left wrist fracture residuals with 
degenerative changes, right wrist fracture residuals with 
limitation of motion and nonunion of the styloid process, or an 
abdominal scar produces such an unusual or exceptional disability 
picture rendering impractical the use of the regular schedular 
standards.  Rather, the February 2007 VA examiner stated that the 
disabilities did not likely prevent him from performing his daily 
routine activities and sedentary jobs.  In addition, while the 
evidence reflects that the Veteran is unemployed and the February 
2007 examination report notes that the Veteran underwent a 
procedure for carpal tunnel syndrome, the evidence does not 
establish that the Veteran has experienced incapacitation or 
periods of hospitalization that would suggest that the rating 
schedule is insufficient for determining the appropriate 
disability rating in this case.  Accordingly, the Board 
determines that referral for an extraschedular rating is not 
warranted.


ORDER

Service connection for facial abrasions is denied.  

A rating in excess of 10 percent for left wrist fracture 
residuals with degenerative changes is denied.  

A rating in excess of 20 percent for right wrist fracture 
residuals with limitation of motion and nonunion of the styloid 
process is denied.  

A 10 percent rating for an abdominal scar is granted, subject to 
the controlling regulations applicable to the payment of monetary 
benefits.


REMAND

The Board notes that the Veteran is seeking entitlement to an 
initial evaluation in excess of the 30 percent rating that was 
assigned under Diagnostic Code 7500 at the time service 
connection was established in an October 1999 rating decision for 
a history of post traumatic injury to the left kidney status post 
left nephrectomy.  In addition, an April 2007 rating decision 
reflects that the AOJ continued the 30 percent evaluation for a 
history of post traumatic injury to the left kidney, status post 
left nephrectomy, with hypertension.  

The Board notes that a 30 percent rating is the minimum rating 
under C.F.R. § 4.115b, Diagnostic Code 7500 for removal of one 
kidney; however, the disability may be rated as renal dysfunction 
if there is nephritis, infection, or pathology of the other 
kidney.  A 100 percent rating is warranted for renal dysfunction 
requiring regular dialysis, or precluding more than sedentary 
activity from one of the following: persistent edema and 
albumineria; or, BUN more than 80 mg%; or, creatinine more than 8 
mg%; or, markedly decreased function of kidney or other organ 
systems, especially cardiovascular.  38 C.F.R. § 4.115a.  

Pursuant to 38 C.F.R. § 4.115a. renal dysfunction is rated at 30 
percent when there is constant or recurring albumin with hyaline 
and granular casts or red blood cells; or, transient or slight 
edema or hypertension at least 10 percent disabling under 
Diagnostic Code 7101.  A 60 percent rating is warranted when 
there is constant albuminuria with some edema; or definite 
decrease in kidney function; or hypertension at least 40 percent 
disabling under Diagnostic Code 7101.  An 80 percent rating 
requires persistent edema and albuminuria with BUN 40 to 80 mg%; 
or creatinine 4 to 8 mg%; or generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, or 
limitation of exertion.  A 100 percent rating requires regular 
dialysis, or precluding more than sedentary activity from one of 
the following: persistent edema and albuminuria; or BUN more than 
80 mg%; or creatinine more than 8 mg%; or markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular.  

Hypertensive vascular disease warrants a 40 percent rating when 
diastolic blood pressure is predominantly 120 mmHg or more.  A 60 
percent rating requires diastolic pressure of 130 mmHg or more.  
38 C.F.R. § 4.104, Diagnostic Code 7101.

In the August 2004 remand, the Board directed that a VA 
examination of the Veteran be accomplished to determine the 
degree of impairment due to residuals of removal of the left 
kidney.  The Board notes that the February 2007 examination 
worksheet notes examinations requested were for mental disorders, 
joints, cranial nerves, and scars, and while the Veteran was 
afforded a VA examination in February 2007, the examination 
report and opinion are inadequate for a determination as to the 
degree of impairment due to the service-connected history of post 
traumatic injury to the left kidney, status post left 
nephrectomy, with hypertension.  Thus, the Veteran should be 
afforded a VA examination to determine the degree of impairment 
due to a history of post traumatic injury to the left kidney, 
status post left nephrectomy, with hypertension.  

In addition, the Veteran's residuals of a fracture of the zygoma 
have been evaluated under 38 C.F.R. § 4.150, Diagnostic Code 
9916.  Under this Diagnostic Code, malunion or nonunion of the 
maxilla warrants a noncompensable evaluation when it is 
manifested by slight displacement; a 10 percent evaluation is 
assigned when there is evidence of moderate displacement; and a 
30 percent evaluation is assigned when there is evidence of 
severe displacement.  38 C.F.R. § 4.150, Diagnostic Code 9916.  
The Board notes while a remand is not required due to the mere 
passage of time since an otherwise adequate examination has been 
accomplished, in this case, following the May 2000 VA 
examination, the AOJ afforded the Veteran another VA examination 
in February 2007, and while the report of examination contains 
relevant findings, there is insufficient evidence for a 
determination as to the degree of impairment due to the service-
connected fracture of the zygoma.  See Barr v. Nicholson, 21 Vet. 
App. 303.  Thus, the Veteran should be afforded a VA examination 
for the purpose of determining the degree of impairment due to 
the  fracture of the left zygoma.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a 
VA examination to determine the degree of 
impairment due to the service-connected 
history of post traumatic injury to the left 
kidney, status post left nephrectomy, with 
hypertension.  The claims file should be made 
available for review in conjunction with the 
examination and the examiner's attention 
should be directed to this remand, as well as 
the August 2004 remand.  All necessary tests 
should be accomplished.  The AOJ should 
request that the examiner provide an opinion 
as to the degree of impairment due the 
service-connected history of post traumatic 
injury to the left kidney, status post left 
nephrectomy, with hypertension, to include 
consideration of the extent of any and all 
manifestations of renal dysfunction, 
including albuminuria, decreased kidney 
function, and hypertension related to kidney 
pathology, as well as any manifestations of 
urinary dysfunction, including voiding 
dysfunction.  If any increase in the degree 
of impairment is identified during the 
relevant period, the date of the increase 
should be reported, to the extent possible.  
A complete rationale should accompany all 
opinions provided.  

2.  The AOJ should schedule the Veteran for a 
dental examination to determine the degree of 
impairment due to the service-connected 
residuals of a fracture of the left zygoma.  
The claims file should be made available for 
review in conjunction with the examination 
and the examiner's attention should be 
directed to this remand.  All necessary tests 
should be accomplished.  The AOJ should 
request that the examiner provide an opinion 
as to the degree of impairment due the 
service-connected fracture of the left 
zygoma, to include a finding as to any degree 
of displacement of the maxilla, expressed in 
terms of slight, moderate or severe.  If any 
increase in the degree of impairment due to 
service-connected fracture of the left zygoma 
is identified during the relevant period, the 
date of the increase should be reported, to 
the extent possible.  A complete rationale 
should accompany all opinions provided.  

3.  In light of the above, the claims should 
be readjudicated.  The AOJ should review all 
development for compliance with the 
directives in this remand and review all 
opinions obtained for adequacy.  Any further 
development necessary in that regard should 
be accomplished prior to returning the claims 
file to the Board.  If the benefits sought on 
appeal remain denied, a supplemental 
statement of the case should be issued and 
the Veteran afforded a reasonable opportunity 
in which to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


